DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “input unit”, “storage unit”, and “calculation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the indicator indicating the use environment of the conveyor belt at the use site ".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.            Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 are directed to monitoring conveyor belts based on input indicators and calculating expected and actual service life of belts, which is considered to be a mental process that can be performed in the human mind, or by a human using a pen and paper.  The Courts have considered such mental processes ineligible. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-8 recite a system comprising a server and a plurality of units.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

monitor a state of the conveyor belt based on the data of each of the input items, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database;
calculate before the conveyor belt is mounted on the belt conveyor device an expected service life of the conveyor belt based on a use condition of the belt conveyor device at the use site, specifications of the conveyor belt input into the belt specification database, and a correlation determined in advance between the use condition and the specifications of the conveyor belt and an actual service life of the conveyor belt; and 
in calculating an expected service life of a conveyor belt used after the conveyor belt, data of a use condition of when the conveyor belt is used, specifications of the conveyor belt, and an actual service life of the conveyor belt are input and the correlation is updated and used.
The above-recited limitations use received data to monitor the state of a conveyor belt and make service life calculations based on various condition indicators.  This arrangement amounts to a manner of evaluation and judgment. Such concepts have been considered ineligible mental processes by the Courts (See MPEP 2106.04(a)).




an input unit configured to input an indicator indicating a state of a belt conveyor device installed on site and an indicator indicating a use condition of a conveyor belt at a use site; 
an input unit configured to input at least one input item from five input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion; and
a server into which data of each of the input items are input; wherein
the server comprises a calculation unit and a storage unit, 
the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance, and 
the calculation unit being configured to
input into the server
the calculation unit is configured to

These additional elements merely amount to the general application of the abstract idea to a technological environment (e.g. “a server into which data…are input”, “the storage unit being configured to”, “the calculation unit being configured to”) and insignificant extra-solution activity (inputting data, storing data).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, 

Regarding the dependent claims, these claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 20080133051 A1, hereinafter Wallace).
Regarding Claim 1
Peczalski discloses a conveyor belt management system, comprising: 
an input unit configured to input an indicator indicating a state of a belt conveyor device installed on site and an indicator indicating a use condition of a conveyor belt at a use site (at least paragraph 25, figure 1: system 20) 
an input unit configured to input at least one input item from five input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion (at least paragraph 45)
a server into which data of each of the input items are input (at least paragraph 25, figure 1: monitoring center 60)
wherein the server comprises a calculation unit and a storage unit (at least paragraph 25, figure 1)
the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance (at least paragraphs 57-58: historical performance and wear trends)
the calculation unit being configured to monitor a state of the conveyor belt based on the data of each of the input items input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database (at least paragraphs 60-61)
the calculation unit is configured to calculate before the conveyor belt is mounted on the belt conveyor device an expected service life of the conveyor belt based on a use condition of the belt conveyor device at the use site, specifications of the conveyor belt input into the belt specification database, and a correlation determined in advance between the use condition and the specifications of the conveyor belt and an actual service life of the conveyor belt (at least paragraphs 60-61: current and historical data (i.e., before mounter) is collected, stored, and used to predict service life) 
in calculating an expected service life of a conveyor belt used after the conveyor belt, data of a use condition of when the conveyor belt is used, specifications of 

Regarding Claims 2-4, 6-8 
Wallace further discloses 
wherein 
the indicator indicating the state of the belt conveyor device comprises a conveyance speed of a conveyed object or a conveyance weight per unit time (at least paragraph 3: speed, load) 
the indicator indicating the use environment of the conveyor belt at the use site comprises a value identifying a use environmental temperature and a conveyed object specification (at least paragraph 3: temperature, load) 
the indicator indicating the state of the core comprises a gap in a belt width direction between cores arranged side by side (at least paragraph 3: rip) 
the indicator indicating the state of the endless portion comprises a bonding length of the endless portion (at least paragraphs 40, 41: length)
wherein the expected service life of the conveyor belt used after the conveyor belt is corrected based on a comparison of the actual service life of the conveyor belt and the expected service life of the conveyor belt (at least paragraph 7: data gathered from multiple systems used to improve statistical sampling and analysis of conveyor belt life)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt. (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Sakuragi (US 10242348 B2).
Wallace discloses the claimed invention except for the following, which Sakuragi teaches:
wherein an inventory database into which an inventory amount of replacement conveyor belts for the conveyor belt at the use site or at a stockyard near the use site of the conveyor belt is input is stored in the storage unit; the server is communicably connected to a customer terminal device; and communication notifying of an order period of the replacement conveyor belt or communication prompting order thereof is sent from the server to the customer terminal device based on the inventory amount input in the inventory database and the remaining service life calculated (Sakuragi: at least claim 9: inventory of conveyors stored; notification sent to server that it is time to buy new belt based on future amount of use of belt)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Wallace to have included the inventory data communication and purchase period notification of Sakiragi, since such a modification .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peczalski et al. (US 20170097231 A1) discloses a system for monitoring thickness and uniformity of a conveyor belt, including the ability to predict an expected service life for the belt.
WO 2010033527 A1 discloses a conveyor belt monitoring system, including sensing disruptions in belt operations and predicting accurate service life of a belt.
DESERADO MINE COMPUTERIZED MONITORING AND CONTROL SYSTEM EVALUATION (PTO-892 Reference U) discloses a computerized monitoring system on a mining site, including the measurement of various condition indicators of a belt.
Computer system for monitoring conveyor belt joints (PTO-892 Reference V) discloses measuring various wear conditions associated with conveyor belt joints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625